Citation Nr: 1417864	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin and gum condition due to unknown gas exposure. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the neck.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right arm.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss.  

6.  Entitlement to service connection for a back disability to include as secondary to the service connected left knee disability. 

7.  Entitlement to service connection for a left leg disability to include as secondary to the service connected left knee disability. 

8.  Entitlement to service connection for arthritis of the neck to include as secondary to the service connected left knee disability.

9.  Entitlement to service connection for a skin and gum condition due to unknown gas exposure.  

10.  Entitlement to an initial compensable rating for residuals of injury, left knee.  

11.  Entitlement to an initial rating higher than 20 percent disabling for limitation of extension of the left knee.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1966 to September 1966.  He is service connected for residuals of a left knee injury, with limitation of extension.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a videoconference hearing in January 2014 before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.  The Board notes that during the hearing the Veteran expressed that he withdrew representation of his attorney and wished to represent himself.  It is also noted that in September 2013 the Veteran's representative of record sent confirmation to the RO that he was no longer representing the Veteran.  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The issues of entitlement to service connection for a skin and gum condition due to unknown gas exposure, entitlement to service connection for a left leg disability to include as secondary to the service connected left knee disability, entitlement to service connection for a back disability to include as secondary to the service connected left knee disability, entitlement to service connection for arthritis of the neck to include as secondary to the service connected left knee disability, entitlement to an initial compensable rating for residuals of injury, left knee and entitlement to an initial rating higher than 20 percent disabling for limitation of extension of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in a November 1971 rating decision.  The Veteran did not appeal that issue or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the November 1971 decision with regards to back is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  

3.  Service connection for a skin and gum condition due to unknown gas exposure and arthritis of the neck was last denied in a June 1999 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

4.  The evidence added to the record since the June 1999 decision with regards to a skin and gum condition and arthritis of the neck is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  

5.  Service connection for arthritis of the right arm and memory loss was denied in a June 1999 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

6.  The evidence added to the record since the June 1999 decision with regards to arthritis of the right arm and memory loss is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The November 1971 decision denying entitlement to service connection for a back disability is final.  New and material evidence to reopen the claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156 (a), 3.159 (2013).

2.  The June 1999 decision denying entitlement to service connection for a skin and gum condition due to gas exposure and arthritis of the neck is final.  New and material evidence to reopen the claims for service connection for a skin and gum condition due to gas exposure and arthritis of the neck has been received.  38 U.S.C.A. §§ 5103A, 5108; 38 C.F.R. §§ 3.156 (a), 3.159.

3.  The June 1999 decision denying entitlement to service connection for arthritis of the right arm, and memory loss is final.  New and material evidence to reopen the claims for service connection for arthritis of the right arm and memory loss has not been received.  38 U.S.C.A. §§ 5103A, 5108; 38 C.F.R. §§ 3.156 (a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.  

Analysis

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

Back 

After reviewing all of the evidence of record available at the time of November 1971 rating decision and in light of the evidence received since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a back disability.   Accordingly, the claim is reopened.

Skin and Gum, and Arthritis of the neck

After reviewing all of the evidence of record available at the time of the June 1999 rating decision and in light of the evidence received since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for a skin and gum condition as due to gas exposure and arthritis of the neck.  Accordingly, the claims are reopened.

Arthritis of the Right Arm and Memory loss

In December 1998, the Veteran submitted a claim for service connection for arthritis of the right arm and memory loss.  In a June 1999 rating decision, entitlement to service connection for the conditions was denied.  The RO found that the evidence failed to show that the disabilities were incurred in or aggravated by service.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  The decision became final.  38 U.S.C.A. § 7105.

At the time of the last final denial, the record contained the Veteran's lay statements of arthritis of the right arm and memory loss that was service related.  Since the last final denial, the Veteran has submitted evidence showing continued treatment for several disabilities.  He also continues to report an in service onset of his memory loss and arthritis of the right arm.  

On careful review of the record, the Board finds that new and material evidence to reopen the claims for service connection for memory loss and arthritis of the right arm has not been submitted.  Here, service connection for arthritis of the right arm and memory loss was denied in June 1999 because the evidence failed to show that the disabilities were incurred in or aggravated by active service.  No material facts have changed.  Although the Veteran has re-submitted evidence showing diagnoses of and continued treatment for his disabilities, this fact had already been established.  Therefore, such evidence is cumulative.  As before, there is no competent evidence linking any current arthritis of the right arm and/or memory loss to either service or a service connected disorder.  As such, the Board finds that new and material evidence has not been presented, and the claims may not be reopened.  

Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim for service connection has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


ORDER

New and material evidence has been received; the claim for entitlement to service connection for a back disability is reopened.

New and material evidence has been received; the claim for entitlement to service connection for a skin and gum condition due to unknown gas exposure is reopened.

New and material evidence has been received; the claim for entitlement to service connection for arthritis of the neck is reopened.

New and material evidence has not been received; the claim for entitlement to service connection for arthritis of the right arm is not reopened.

New and material evidence has not been received; the claim for entitlement to service connection for a memory loss is not reopened.


REMAND

Having reopened the claim of entitlement to service connection for a skin and gum condition due to unknown gas exposure, the Board finds that further development is needed.  To that end, the Veteran claims his skin and gum condition resulted from exposure to gas during basic training.  He contends that his problems started at that time and continued.  The Veteran has not been afforded a VA examination in relation to this claim.  He should be afforded such an examination on remand.  

Regarding the claims of entitlement to service connection for a back disability, arthritis of the neck and left leg disability, the Board finds that further development is needed.  To that end, the Veteran has presented varying theories on the etiology of his disabilities to include claiming them as secondary to his service connected left knee disability.  While the Veteran was afforded a VA examination in January 2012, the issue of aggravation of the neck and back from the service connected left knee disability has not properly been addressed.  Also, a VA examination regarding the left leg is needed as the record is unclear if the Veteran has a left leg disability that is separate from his left knee disability, and if so whether such is secondary to the service connected left knee.  Accordingly, a remand is warranted to obtain an opinion on these matters.  

Lastly, in the April 2012 rating decision the Veteran was granted service connection for residuals of injury left knee, rated as 0 percent disabling.  He expressed disagreement with the disability rating assigned in May 2012 and October 2012.  He was granted service connection for limitation of extension of the left knee rated as 20 percent disabling in a June 2013 rating decision.  He expressed disagreement with the rating assigned in November 2013.  The Board finds his statements are sufficient notices of disagreement.  The Veteran, however, has not been issued a Statement of the Case (SOC).  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. A SOC should be issued for the claims of entitlement to an initial compensable rating for residuals of injury, left knee and entitlement to an initial rating higher than 20 percent disabling for limitation of extension of the left knee.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  If a timely substantive appeal is not filed the matter should be closed by the RO.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin and gum condition.  The examiner is to be provided access to the Veteran's claims folders as well as the appellant's Virtual VA file.  Following a review of all of those documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's skin and/or gum condition was caused by service to include claimed exposure to chemicals and/or gas.  The examiner should also address the August 2012 opinion of Dr. M.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability, arthritis of the neck and left leg disability. Access to the claims file and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's back disability, arthritis of the neck and/or left leg disability was caused by service or, if it preexisted service was aggravated by such service.  An opinion should also be rendered as to whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's back disability, arthritis of the neck and/or left leg disability was caused and/or aggravated by his service-connected left knee disability.  The examiner should address the opinions of Dr. B when rendering his/her opinion.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, the RO/AMC should readjudicate the claims.  If any claim remains denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


